     Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.680 Page 1 of 23



1       Joseph T. Kutyla, Esq.
       Law Office of Joseph T. Kutyla
2      10620 Treena Street, #230
       San Diego, CA 92131
3      jtklaw@outlook.com
4      Attorneys for Defendant Dale Weidenthaler
5
6
7                        IN THE UNITED STATES DISTRICT COURT
8                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
9
10     MICHELLE MORIARTY, an individual, )           No. 17cv1154-LAB(AGS)
       as Successor in Interest to the Estate of )
11     HERON MORIARTY and as Guardian Ad )           MEMORANDUM OF POINTS AND
       Litem to ALEXANDRIA MORIARTY, )               AUTHORITIES IN SUPPORT OF
12     ELIJAH MORIARTY, and ETERNITY )               DEFENDANT DALE
       MORIARTY,                                 )   WEIDENTHALER’S MOTION FOR
13                                               )   SUMMARY JUDGMENT; NOTICE OF
             v.                                  )   LODGEMENT, EXHIBITS AND
14                                               )   DECLARATIONS
       COUNTY OF SAN DIEGO, DR.                  )
15     ALFRED JOSHUA, individually, and          )
       DOES 1 through 10, Inclusive,             )   Date: December 10, 2018
16                                               )   Time: 11:15 a.m.
                   Defendants.                   )   Courtroom: 1410
17                                               )   Judge: Hon. Larry Alan Burns
18                                                   ORAL ARGUMENT REQUESTED
19
20
21
22
23
24
25
26
27
28

                                                                          17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.681 Page 2 of 23



1
2                                     TOPICAL INDEX
3
4           TABLE OF AUTHORITIES
5                                                                                Page
6           I     INTRODUCTION…………………………………………………………2
7           II    FACTUAL CHRONOLOGY……………………………………………...4
8                 A.    DISCRETION TO DECLINE SAFETY CELL FOR
9                       HOMICIDAL INMATES UNDER JAIL POLICY………………...4

10
                  B.    5/27/16 WEIDENTHALER TOLD THAT MORIARTY NOT
11                      SUICIDAL UPON ARRIVAL AT VDF…………………………...5
12
                  C.    WEIDENTHALER GIVEN NO INFORMATION
13
                        ABOUT MORIARTY AFTER MAY 27, 2016 MEETING
14                      WITH WATCH COMMANDER MCNEELY
15                      UNTIL MAY 31,2016……………………………………….……..5
16
                  D.    MAY 31, 2016: WEIDENTHALER DECLINES TO
17                      PLACE HOMICIDAL INMATE MORIARTY IN A
18                      SAFETY CELL; TOLD MORIARTY
19                      IS NOT SUICIDAL…………………………………………………6

20
                  E.    NURSE PRACTITIONER DANIELS’ SAFETY CELL
21                      RECOMMENDATION WAS BASED SOLELY UPON
22                      HOMICIDAL IDEATION…………………………………….……6
23
24                F.    DEPUTY LOIS GUILLORY CONFIRMS THAT
                        SHE TOLD WIEDENTHALER THAT THE REASON
25
                        FOR THE TRANSFER WAS HOMICIDAL,
26                      NOT SUICIDAL THOUGHTS…………………………………….7
27
            III   SUMMARY JUDGMENT STANDARD………………………..………..7
28
                                               i

                                                             17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.682 Page 3 of 23



1
2           IV    WEIDENTHALER IS ENTITLED TO QUALIFIED IMMUNITY……….9
3                 A.    APPLICABLE LAW………………………………………………...9
4                 B.    NO CONSTITIONAL RIGHT TO SUICIDE PREVENTION FOR
5                       NON-SUICIDAL DETAINEES…………………………………....11
                  C.    CONCLUSION RE QUALIFIED IMMUNITY……………… …..13
6
7           V     THE SECTION 1983 DELIBERATE INDIFFERENCE CLAIM IS
8                 WITHOUT MERIT…………………………………………………….…13
                  A.   WEIDENTHALER’S DECISION DID NOT PUT
9
                       MORIARTY AT SUBSTANTIAL RISK FOR
10                     SUICIDE…………………………………………………………...14
11                B.   A REASONABLE OFFICIAL WOULD NOT HAVE
12                     APPRECIATED A HIGH RISK IN KEEPING A HOMICIDAL
                       INMATE IN “AD-SEG” (OBJECTIVE STANDARD)…………...15
13
14          VI    THE NEGLIGENCE CLAIM IS WITHOUT MERIT……………………17
15          VII   CONCLUSION… ……………………………………………………….17
       .
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              ii

                                                             17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.683 Page 4 of 23



1
2
3                                 TABLE OF AUTHORITIES
4
5                                                                                    Page
6
7           Anderson v. Creighton, 483 U.S. 635, 640 (1987)………………………..…10
8
            Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)……… 8, 9, 15
9
            Castro v. County of Los Angeles, 833 F.3d 1060, 1066
10
            (9th Cir. 2016)………………………………………………………..10, 12, 15
11
            Celotex v. Catrett, 477 U.S. 317, 323-24 (1986)………………………………7
12
13          Clouthier v. County. of Contra Costa, 591 F.3d 1232 (9th Cir. 2010)………..12
14
            Conn v. City of Reno (9th Cir. 2009) 572 F.3d 1047, 1055………………11, 12
15
16          Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, (1976). …………………13

17          Gordon v. County of Orange (9th Cir. 2018) 888 F.3d 1118……........13, 15, 16
18
            Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, (1989)……….….14, 15
19
20          Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)…………………….... .9, 14, 15

21          Johnson v County of Los Angeles (1983) 143 Cal. App. 3d 298………….17, 18
22
            Kingsley v. Hendrickson, ––– U.S. ––––, 135 S.Ct. 2466, (2015)……14, 15, 16
23
24          Malley v. Briggs, 475 U.S. 335, 341 (1986)………………………………..…10

25          Maraziti v. First Interstate Bank, 953 F.2d 520, 523 (9th Cir. 1992)………….10
26
            Masson v. New Yorker Magazine, Inc., 501 U.S. 496 (1991)…………………8
27
28          Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 588 (1986)…....8, 9
                                                iii

                                                                 17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.684 Page 5 of 23



1           Mitchell v. Washington, 818 F.3d 436, 447 (9th Cir. 2016)………………….11
2
            Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)……………………………10, 11
3
            Pearson v. Callahan, 555 U.S. 223, 236 (2009)……………………….……...10
4
5           Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012)………………………..…10
6
            Romero v. Kitsap Cty., 931 F.2d 624, 627 (9th Cir. 1991)…………..………11
7
8           Saucier v. Katz, 533 U.S. 194, 202 (2001)…………………...………………11

9           Turner v. Safley, 482 U.S. 78, 84–85, 107 S.Ct. 2254, (1987)………………15
10
            T.W. Elec. Service v. Pacific Elec. Contractors,
11           809 F.2d 626, 631 (9th Cir. 1987)……………………………………………8
12
13          STATUTES

14          Federal Rules of Civil Procedure:

15          Fed. R. Civ. P. 56(c)…………………………………………………….……..7

16          Fed. R. Civ. P. 56(e)………………………………………………..……….8, 9

17
18          42 UNITED STATES CODE:
              Section 1983 …………………………………………..………………….3, 9
19
20
21
22
23
24
25
26
27
28
                                                iv

                                                             17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.685 Page 6 of 23



1                                                    I
2                                          INTRODUCTION
3            On May 31, 2016 Heron Moriarty (age 44) committed suicide while in custody at
4
       the Vista Detention Center (VDF). Earlier that day, Nurse Practitioner Amanda Daniels
5
       recommended placing Moriarty in a Safety Cell. Moriarty initially told Daniels that he was
6
7      not homicidal however, when he was advised that he might be moved to a medical unit
8
       Moriarty told Daniels that he would kill anyone who came into his cell to move him. This
9
10     prompted her to recommend that Mr. Moriarty be moved to a Safety Cell, not because he

11     was suicidal, but because he made homicidal statements.
12
             Shortly thereafter, Deputy Lois Guillory (acting as a Liaison Deputy between the
13
14     mental health professionals and the sworn staff at the jail) relayed this request by telephone

15     to Sgt. Dale Weidenthaler. She confirmed that the basis for the safety cell recommendation
16
       was homicidal ideation. There was no mention of suicide.
17
18           When he took Guillory’s call, Weidenthaler was organizing a tactical team of

19     deputies to remove another inmate from a cell to administer forced medication. He
20
       declined the request to move Mr. Moriarty from Administrative Segregation (“Ad-Seg”)
21
22     because “Ad-Seg” was the appropriate cell for homicidal inmates. Ad Seg cells keep the

23     homicidal inmate away from other inmates, depriving them of any opportunity to carry out
24
       their homicidal thoughts. Weidenthaler explained that the express wording of the Jail
25
26     Policy, reinforced by his many years of experience, gave him discretion to decline

27     placement of homicidal inmates into safety cells..
28
                                                   -2-
                                                                                17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.686 Page 7 of 23



1            The heirs of Heron Moriarty assert two claims against Sgt. Weidenthaler. The First
2
       Cause of Action under 42 U.S.C. Section 1983 alleges that Weidenthaler was “deliberately
3
       indifferent” to a serious medical need (suicidal behavior) when he declined to place
4
5      Moriarty into a safety cell.       This claim is without merit because the safety cell
6
       recommendation was based upon homicidal behavior. Nurse Daniels determined that
7
8      Moriarty was not suicidal when she examined Moriarty early on May 31, 2016.

9      Weidenthaler could not have been deliberately indifferent to an unknown and non-existent
10
       risk of suicide when he declined to place Moriarty in a safety cell. Moreover, the Policy
11
12     in effect at the time expressly gave Weidenthaler discretion to decline this housing transfer.

13     The policy states that homicidal inmates “may be placed in a safety cell….” (Exhibit “A”
14
       attached hereto.)
15
16           Also, the Section 1983 claim is barred under the doctrine of Qualified Immunity in

17     that Weidenthaler’s actions did not violate a clearly established constitutional right that
18
       caused Moriarty’s death.        As a Homicidal inmate, Moriarty did not have a clearly
19
20     established Constitutional right to suicide prevention measures.

21           Plaintiff’s also assert a state law negligence claim (6th Cause of Action) based upon
22
       Weidenthaler’s alleged knowledge of Moriarty’s “imminent suicidal tendencies”
23
24     (Paragraph 155 of First Amended Complaint). The negligence claim is without merit

25     because Sgt. Weidenthaler was told that Moriarty homicidal, not suicidal, when he declined
26
       the housing transfer request.
27
28
                                                   -3-
                                                                                17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.687 Page 8 of 23



1                                                   II
2                                    FACTUAL CHRONOLOGY
3
4            A.    DISCRETION TO DECLINE SAFETY CELL FOR HOMICIDAL
5                  INMATES UNDER JAIL POLICY
             Section J.1 of the Sheriff’s Department Manual of Policies and Procedure for
6
7      Detention Services dated March 11, 2016, provides:
8            POLICY:
9            “Inmates who have been assessed for Inmate Safety Program housing and approved
10
       by the watch commander for placement, may be temporarily placed in a safety cell when
11
12     necessary to prevent the inmate from imminently inflicting physical harm on themselves
13     or others, or destroying property…” (Exhibit “A” attached hereto. Emphasis added.)
14
             The Safety Cell placement policy gives discretion to decline safety cell placement
15
16     for homicidal inmates. (Ex. “B” Weidenthaler DP: pg. 69 L. 21- pg. 71 L. 1) As a matter
17     of custom and practice, suicidal inmates must be placed in a safety cell if available, but not
18
       homicidal inmates.. (Ex. “B” Weidenthaler DP: pg. 71 L. 2- pg. 72 L. 9) The discretion
19
20     to treat homicidal and suicidal inmates in this way pre-dated the March 11, 2016 written
21
       policy (J.1 above) and was a custom and practice that “goes very far back” (Ex. “B”
22
       Weidenthaler DP: pg. 77 L. 24- pg. 78 L. 15.) extending Weidenthaler’s entire career. (id.
23
24     pg. 79 L. 15 – pg. 81 L. 4.) Weidenthaler has worked as a detention’s deputy since 1990.
25
       (Ex. “B” Weidenthaler DP pg. 16 L. 23 – pg. 18 L. 13)
26
             Sgt. Weidenthaler used his discretion to decline a psychiatric staff recommendation
27
28     for a safety cell placement for a homicidal inmate 2-3 times prior to May 31, 2016. (Ex.
                                                  -4-
                                                                                17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.688 Page 9 of 23



1      “B” Weidenthaler DP: pg. 72 L. 10-15) He is aware of other sergeants and watch
2
       commanders acting similarly for homicidal inmates. (Ex. “B” Weidenthaler DP: pg. 72 L.
3
       16- pg. 73 L. 14)
4
5            B. 5/27/16: WEIDENTHALER TOLD THAT MORIARTY NOT SUICIDAL
6            UPON ARRIVAL AT VDF
             On the morning of May 27, 2016, Sgt. Weidenthaler attended a change of shift
7
8      briefing at VDF given by the previous night shift supervisor, Sgt. Hightower. (Ex. “B”
9      Weidenthaler DP: pg. 85 L. 7 – pg. 87 L. 11) Weidenthaler was told about an inmate
10
       diverted from Central Jail to VDF for placement in a safety cell. (id.) A safety cell was not
11
12     available at Central Jail for this same inmate. (id.)
13           After the Hightower briefing, watch commander Lt. McNeely came into
14
       Weidenthaler’s office. McNeely informed Weidenthaler that Moriarty told the nurse at
15
16     Central Jail that he was suicidal (Ex. “B” Weidenthaler DP: pg. 90 L. 25 – pg. 93 L. 2)
17
       however, Weidenthaler was also told that Moriarty was NOT suicidal when he arrived at
18
       VDF. (Ex. “B” Weidenthaler DP: pg. 95 L. 13-22)
19
20           C. WEIDENTHALER GIVEN NO INFORMATION ABOUT MORIARTY
21           AFTER MAY 27, 2016 MEETING WITH WATCH COMMANDER
             MCNEELY UNTIL MAY 31, 2016
22
             Sgt. Weidenthaler was not given any additional information or updates concerning
23
       Heron Moriarty after the May 27 meeting with McNeely and prior to the May 31, 2016
24
25     phone call from Deputy Guillory. (Ex. “B” Weidenthaler DP: pg. 97 L. 25 - pg. 98 L. 5)
26
       Weidenthaler had no interaction with Moriarty after the McNeely meeting. (id.) In fact,
27
       he had never seen Moriarty. (Ex. “B” Weidenthaler DP: pg. 102 L. 4-8)
28
                                                    -5-
                                                                                17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.689 Page 10 of 23



1          D. MAY 31, 2016: WEIDENTHALER DECLINES TO PLACE HOMICIDAL
2          INMATE MORIARTY IN A SAFETY CELL; TOLD MORIARTY IS NOT
           SUICIDAL.
3
           No later than 9:30 a.m. on May 31, 2016, Sgt. Weidenthaler speaks by telephone
4
     with Psychiatric Liaison Deputyi, Lois Guillory (Ex. “B” Weidenthaler DP: pg. 129 L. 12-
5
6    18). Daniels told Weidenthaler that Nurse Daniels wanted inmate Moriarty to go to the
7
     safety cell for homicidal ideation. (Ex. “B” Weidenthaler DP: pg. 120 L. 7-22) She told
8
     Weidenthaler that Moriarty “said that if anybody comes in his cell today, he’s going to kill
9
10   them.” (Ex. “B” Weidenthaler DP: pg. 121 L. 5 - 122 L. 10-17 ) When he took Guillory’s
11
     call, Weidenthaler was organizing a tactical team of deputies to remove another inmate from a
12
     cell to administer forced medication. (Ex. “B” id. Pg. 112 L 11 – pg. 120 L. 12)
13
14         Weidenthaler did not put Moriarty in a safety cell because he felt Moriarty, as an
15   inmate expressing homicidal ideation, was housed appropriately. (Ex. “B” Weidenthaler
16
     DP: pg. 130 L. 24 – pg. 131 L. 11) Weidenthaler and co-defendant Dr. Ralph Lissaur agree
17
18   that Moriarty was housed appropriately in Administrative Segregation (Ad-Seg) because
19   placement in that module provides the best means of depriving the inmate the opportunity
20
     to cause harm to sworn staff and inmates. (Ex. “B” Weidenthaler DP: pg. 131 L. 1-11) see
21
22   also Ex. “C” Lissaur DP: pg. 59 L. 11 - pg. 60 L. 10)
23         E.     NURSE        PRACTITIONER             DANIELS         SAFETY        CELL
24         RECOMMENDATION WAS BASED SOLELY UPON HOMICIDAL
25         IDEATION
           Nurse Practitioner Amanda Daniels testified that “homicidal ideation” was the only
26
27   reason for her safety cell recommendation for Heron Moriarty on May 31, 2016. (Ex. “D”
28
                                                   -6-
                                                                                 17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.690 Page 11 of 23



1    Daniels DP pg. 122 L. 11-16) Daniels’ criteria for placement in a safety cell requires
2
     “imminent” suicidal ideation or behavior that is “presently” manifested. (Ex. “D” Daniels
3
     DP pg. 122 L 21- pg. 123 L. 19) Safety Cell placement under Jail Policy requires a finding
4
5    of “imminent” suicidal behavior. (Exhibit “A”)
6
             On May 31, 2016, Mr. Moriarty initially told Daniels that he was not homicidal; but
7
8    when told that he might be moved to a hospital or mental unit Moriarty responded by stating

9    to Nurse Daniels that he would kill anyone who came into his cell to move him. (Ex. “D”
10
     Daniels DP: pg. 48 L. 10-20; see also Daniels DP pg. 121 L. 17-21)
11
12           F. DEPUTY LOIS GUILLORY CONFIRMS THAT SHE TOLD
             WEIDENTHALER THAT THE REASON FOR THE TRANSFER WAS
13           HOMICIDAL, NOT SUICIDAL THOUGHTS
14
15           During the phone call with Sgt. Weidenthaler, Deputy Guillory said that Nurse

16   Practitioner Daniels’ reason for the safety cell transfer recommendation was Inmate
17
     Moriarty’s homicidal, not suicidal thoughts. (Ex. “E” Guillory DP pg. 217 L. 17 – pg. 218
18
19   L. 7)
20                                                 III
21                            SUMMARY JUDGMENT STANDARD
22           Summary judgment is proper “if the pleadings and admissions on file, together with
23
     the affidavits, if any, show that there is no genuine issue as to any material fact and that the
24
25   moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). The purpose
26   of summary judgment “is to isolate and dispose of factually unsupported claims or
27
     defenses.” Celotex v. Catrett, 477 U.S. 317, 323-24 (1986). The moving party “always
28
                                                  -7-
                                                                                17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.691 Page 12 of 23



1    bears the initial responsibility of informing the district court of the basis for its motion and
2
     identifying those portions of the pleadings and admissions on file, together with the
3
     affidavits, if any which it believes demonstrate the absence of a genuine issue of material
4
5    fact.” Id. at 323 (citations and internal quotation marks omitted). If it meets this burden,
6
     the moving party is then entitled to judgment as a matter of law when the non-moving party
7
8    fails to make a sufficient showing on an essential element of the case with respect to which

9    he bears the burden of proof at trial. Id. at 322-23.
10
           The non-moving party “must set forth specific facts showing that there is a genuine
11
12   issue for trial.” Fed. R. Civ. P. 56(e). The non-moving party cannot defeat the moving

13   party’s properly supported motion for summary judgment simply by alleging some factual
14
     dispute between the parties. To preclude the entry of summary judgment, the non-moving
15
16   party must bring forth material facts, i.e., “facts that might affect the outcome of the suit

17   under the governing law.... Factual disputes that are irrelevant or unnecessary will not be
18
     counted.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The opposing
19
20   party “must do more than simply show that there is some metaphysical doubt as to the

21   material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 588 (1986).
22
           The court must draw all reasonable inferences in favor of the non-moving party,
23
24   including questions of credibility and of the weight to be accorded particular evidence.

25   Masson v. New Yorker Magazine, Inc., 501 U.S. 496 (1991) (citing Anderson, 477 U.S. at
26
     255); Matsushita, 475 U.S. at 588 (1986). It is the court’s responsibility “to determine
27
28   whether the ‘specific facts’ set forth by the nonmoving party, coupled with undisputed
                                                  -8-
                                                                                17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.692 Page 13 of 23



1    background or contextual facts, are such that a rational or reasonable jury might return a
2
     verdict in its favor based on that evidence.” T.W. Elec. Service v. Pacific Elec. Contractors,
3
     809 F.2d 626, 631 (9th Cir. 1987). “[S]ummary judgment will not lie if the dispute about
4
5    a material fact is ‘genuine,’ that is, if the evidence is such that a reasonable jury could
6
     return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. However, “[w]here
7
8    the record taken as a whole could not lead a rational trier of fact to find for the non-moving

9    party, there is no ‘genuine issue for trial.’ ” Matsushita, 475 U.S. at 587.
10
           “If a party fails to properly support an assertion of fact or fails to properly address
11
12   another party’s assertion of fact ..., the court may: (1) give an opportunity to properly

13   support or address the fact; (2) consider the fact undisputed for purposes of the motion; (3)
14
     grant summary judgment if the motion and supporting materials—including the facts
15
16   considered undisputed—show that the movant is entitled to it; or (4) issue any other

17   appropriate order.” Rule 56(e) (2010).
18
                                                  IV
19
               WEIDENTHALER IS ENTITLED TO QUALIFIED IMMUNITY
20
21
           A. APPLICABLE LAW
22
           Qualified immunity shields federal and state officials from civil liability under 42
23
24   U.S.C. § 1983 if “their conduct does not violate clearly established statutory or

25   constitutional rights of which a reasonable person would have known.” Harlow v.
26
     Fitzgerald, 457 U.S. 800, 818 (1982). “To determine whether an officer is entitled to
27
28   qualified immunity, a court must evaluate two independent questions: (1) whether the
                                                  -9-
                                                                               17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.693 Page 14 of 23



1    officer’s conduct violated a constitutional right, and (2) whether that right was clearly
2
     established at the time of the incident.” Castro v. County of Los Angeles, 833 F.3d 1060,
3
     1066 (9th Cir. 2016). The court has discretion to decide which of the two prongs of the
4
5    qualified immunity analysis should be addressed first. Pearson v. Callahan, 555 U.S. 223,
6
     236 (2009).
7
8          A clearly established right is one that is ‘sufficiently clear that every reasonable

9    official would have understood that what he is doing violates that right.’ ” Mullenix v. Luna,
10
     136 S. Ct. 305, 308 (2015) citing Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012). The
11
12   Supreme Court has cautioned that clearly established law should not be defined at a high

13   level of generality. Id. The inquiry “must be undertaken in light of the specific context of
14
     the case, not as a broad general proposition.” Id. It is not necessary to find a case directly
15
16   on point, “in which the very action in question has been held unlawful,” but “in the light

17   of pre-existing law the unlawfulness must be apparent.” Anderson v. Creighton, 483 U.S.
18
     635, 640 (1987). “Put simply, qualified immunity protects ‘all but the plainly incompetent
19
20   or those who knowingly violate the law.’ ” Id. citing Malley v. Briggs, 475 U.S. 335, 341

21   (1986).
22
           The plaintiff bears the burden of proving the existence of a clearly established right
23
24   at the time of the alleged misconduct. Maraziti v. First Interstate Bank, 953 F.2d 520, 523

25   (9th Cir. 1992). If the plaintiff meets this burden, the defendant then bears the burden to
26
     show that her actions were reasonable, even if they might have violated the plaintiff’s
27
28   rights. Id. “[R]egardless of whether the constitutional violation occurred, the officer should
                                                 - 10 -
                                                                              17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.694 Page 15 of 23



1    prevail if the right asserted by the plaintiff was not ‘clearly established’ or the officer could
2
     have reasonably believed that his particular conduct was lawful.” Romero v. Kitsap Cty.,
3
     931 F.2d 624, 627 (9th Cir. 1991).
4
5          B. NO CONSTITUTIONAL RIGHT TO SUICIDE PREVENTION FOR
6          NON-SUICIDAL DETAINEES

7
           Plaintiff is unable to cite any clearly established law giving a non-suicidal inmate
8
     the right to suicide prevention measures. It is true that “A heightened suicide risk or an
9
10   attempted suicide is a serious medical need”. Conn v. City of Reno (9th Cir. 2009) 572 F.3d
11
     1047, 1055 However, “[i]t is insufficient that the broad principle underlying a right is well-
12
     established.” Mitchell v. Washington, 818 F.3d 436, 447 (9th Cir. 2016). See also Saucier
13
14   v. Katz, 533 U.S. 194, 202 (2001). “The clearly established right must be framed in light
15
     of the specific context and particular facts of the case. Mullenix v. Luna, 136 S. Ct. 305,
16
17   308 (2015). Here, the question is whether it would have been clear to a reasonable officer

18   in Sgt. Weidenthaler’s position that his conduct was unlawful when he declined to place
19
     Moriarty in a safety cell for homicidal ideation.
20
21         Here, Plaintiff cannot cite any case finding a clearly established constitutional right

22   to suicide intervention when the detainee was not exhibiting a specific suicide risk. At
23
     most, Moriarty said he was suicidal during the intake processing at Central Jail on May
24
25   25th; a fact made known to Weidenthaler on May 27th during a shift change briefing.

26   However, Weidenthaler was also told that Moriarty was determined not to be a suicide risk
27
     upon arrival at VDF later on the 25th. Weidenthaler was not involved in the original
28
                                                  - 11 -
                                                                                 17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.695 Page 16 of 23



1    housing placement decision at VDF. When Deputy Guillory relayed the transfer request
2
     on May 31, she said nothing about suicidal behavior or thoughts. Nurse Daniels confirmed
3
     in her deposition that the safety cell recommendation was based upon imminent
4
5    “homicidal”, not suicidal ideation.
6
           Plaintiff’s will argue that Weidenthaler was aware of Moriarty’s statement to the
7
8    intake nurse at Central Jail 7 days earlier. Plaintiff’s cannot ignore all that happened in the

9    intervening time. They cannot cite any evidence that Weidenthaler was aware of any
10
     suicidal behavior or ideation while Moriarty was at VDF. He was told that Moriarty was
11
12   not suicidal upon arrival at VDF. Moriarty was seen and evaluated by a licensed health

13   care provider (Nurse Daniels) on May 31 who found no evidence of “imminent” or
14
     “present” suicidal ideation or behavior. Daniels’ criteria for placement in a safety cell
15
16   requires “imminent” suicidal ideation or behavior that is “presently” manifested. (Ex. “D”

17   Daniels DP pg. 122 L 21- pg. 123 L. 19) Daniels’ assessment was that Moriarty was
18
     homicidal, not suicidal when she made the safety cell recommendation. (id. At L. 11-16)
19
20         In every case where qualified immunity was rejected, the decedent had exhibited a

21   specific suicide risk by threatening suicide or making suicidal statements, attempting
22
     suicide. See e.g. Clouthier v. County. of Contra Costa, 591 F.3d 1232 (9th Cir. 2010)
23
24   overruled on other grounds in Castro v County of Los Angeles, supra; Conn v. City of Reno,

25   591 F.3d 1081 (9th Cir. 2010). Here, it is undisputed that Moriarty did not threaten suicide
26
     or make any specific suicidal statements to Sgt. Weidenthaler. Importantly, Nurse Daniels’
27
28   safety cell recommendation was based solely upon Moriarty’s present homicidal threats.
                                                 - 12 -
                                                                               17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.696 Page 17 of 23



1    She was not aware of Moriarty’s alleged suicidal statements made at Central Jail before
2
     transfer to VDF and she did not know why Moriarty was moved to VDF. (Ex “D” Daniels
3
     DP pg. 74 L. 16 - pg. 75 L. 2)
4
5          C. CONCLUSION RE QUALIFIED IMMUNITY
6
           Weidenthaler is entitled to Qualified Immunity because a homicidal inmate did NOT
7
8    have a clearly established constitutional right to placement in a safety cell as a suicide

9    prevention measure at the time Weidenthaler declined the transfer recommendation. A
10
     reasonable official with discretion under Jail Policy to decline a housing recommendation
11
12   would not have understood from existing law that a homicidal inmate’s constitutional

13   rights were violated by the exercise of that same discretion.
14
           Sgt. Weidenthaler is entitled to Qualified Immunity for the acts alleged herein.
15
16                                                V

17     THE SECTION 1983 DELIBERATE INDIFFERENCE CLAIM IS WITHOUT
                                 MERIT
18
19
           The Ninth Circuit has recently revised the elements of a “deliberate indifference”
20
     claim brought under Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 50 L.Ed.2d 251
21
22   (1976). In Gordon v. County of Orange (9th Cir. 2018) 888 F.3d 1118 at 1124-1125 the
23
     court announced a new “objective: standard. The elements of a pre-trial detainee’s medical
24
     care claim are:
25
26         1. The defendant made an intentional decision with respect to the conditions under
27
     which the plaintiff was confined;
28
                                                - 13 -
                                                                            17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.697 Page 18 of 23



1          2. Those conditions put the plaintiff at substantial risk of suffering serious harm;
2
           3. The defendant did not take reasonable available measures to abate that risk, even
3
     though a reasonable official in the circumstances would have appreciated the high degree
4
5    of risk involved—making the consequences of the defendant's conduct obvious; and
6
           4. By not taking such measures, the defendant caused the plaintiff's injuries.
7
8           “With respect to the third element, the defendant's conduct must be objectively

9    unreasonable, a test that will necessarily ‘turn[ ] on the facts and circumstances of each
10
     particular case.’ ” Id. at 1071 [quoting Kingsley, 135 S.Ct. at 2473; Graham v. Connor, 490
11
12   U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)]

13         The undisputed evidence shows that plaintiff cannot raise a question of fact
14
     regarding the second and third elements.
15
16         A.     WEIDENTHALER’S DECISION DID NOT PUT MORIARTY AT
                  SUBSTANTIAL RISK FOR SUICIDE
17
18         It is undisputed that Moriarty was not suicidal when Weidenthaler declined the

19   safety cell transfer. Moriarty was NOT placed “at substantial risk of suffering serious
20
     harm” precisely because “Ad-Seg” is the appropriate housing for homicidal inmates
21
22   (Weidenthaler and Lissaur testimony). “Ad-Seg” protects other inmates and sworn staff

23   from homicidal behavior. Moriarty’s placement in “Ad-Seg” did not create a foreseeable
24
     risk that he would commit suicide. Weidenthaler acted well within his discretion as a
25
26   matter of policy and custom.

27
28
                                                - 14 -
                                                                              17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.698 Page 19 of 23



1          B. A REASONABLE OFFICIAL WOULD NOT HAVE APPRECIATED A
2          HIGH DEGREE OF RISK IN KEEPING A HOMICIDAL INMATE IN “AD-
           SEG” (OBJECTIVE STANDARD)
3
4
           Gordon instructs us to look to the factors outlined by the Supreme Court in Kingsley
5
     v. Hendrickson, ––– U.S. ––––, 135 S.Ct. 2466, (2015) and Castro v. County of Los
6
7    Angeles, 833 F.3d 1060 (9th Cir. 2016) to determine whether Weidenthaler’s housing
8
     placement decision was “objectively reasonable”. Gordon v. County of Orange (9th Cir.
9
     2018) 888 F.3d 1118, 1123-4. Although Kingsley was an excessive force claim, the
10
11   objective reasonableness standard discussed therein is equally applicable to medical care
12
     claims. Gordon v. County of Orange (9th Cir. 2018) 888 F.3d 1118, 1123-25; Castro v
13
     supra, 833 F3d 1060 at 1070-72.
14
15         The court in Kingsley recognized these non-exclusive factors:
16
           A. The use of an objective standard adequately protects an officer who acts in good
17
18   faith. “We recognize that ‘[r]unning a prison is an inordinately difficult undertaking.”

19         B. That “safety and order at these institutions requires the expertise of correctional
20
     officials, who must have substantial discretion to devise reasonable solutions to the
21
22   problems they face.”

23         C. Officers facing disturbances “are often forced to make split-second judgments—
24
     in circumstances that are tense, uncertain, and rapidly evolving.” (citing Graham v Connor,
25
26   490 U.S., at 397, 109 S.Ct. 1865 (1989).

27         D. A court must judge the reasonableness of the force used from the perspective
28
                                                - 15 -
                                                                             17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.699 Page 20 of 23



1    and with the knowledge of the defendant officer.
2
           E. A court must take account of the legitimate interests in managing a jail,
3
     acknowledging as part of the objective reasonableness analysis that deference to policies
4
5    and practices needed to maintain order and institutional security is appropriate. Kingsley
6
     v. Hendrickson (2015) 135 S.Ct. 2466, 2474–2475 (Emphasis Added.) Gordon, supra at
7
8    1123-4.

9          Weidenthaler’s decision to keep Moriarty in “Ad-Seg” was objectively reasonable.
10
     From Weidenthaler’s perspective at the time, homicidal inmates are appropriately housed
11
12   in “Ad-Seg” to protect staff and other inmates. Weidenthaler and Dr. Lissaur agree that

13   homicidal inmates should be segregated from the jail population. Moriarty’s contact with
14
     sworn staff is also an important and legitimate concern. Moving Moriarty to a safety cell
15
16   requires contact with a homicidal inmate, raising significant risks of harm to sworn staff.

17   The information given by Guillory did not compel Weidenthaler to weigh the risks of
18
     keeping a suicidal inmate in Ad-Seg. Moriarty was not suicidal. Weidenthaler acted
19
20   reasonably when he declined placement in a safety cell.

21         Finally, Jail Policy confers discretion upon Weidenthaler to decline the move to a
22
     safety cell. It would be inappropriate to allow a jury to impose liability based upon an
23
24   unwarranted conclusion that Weidenthaler should have made a different choice with the

25   benefit of 20/20 hindsight when Policy and practices allowed him to make that same choice
26
     based upon the undisputed facts known to him at the time. Imposing liability under these
27
28   facts will force jail personnel to “guess correctly” about remote and unknowable risks of
                                               - 16 -
                                                                            17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.700 Page 21 of 23



1    suicide.
2
           Because Moriarty’s placement in “Ad-Seg” did not create a foreseeable risk that he
3
     would commit suicide, Weidenthaler is entitled to Summary Judgment on the Section 1983
4
5    “deliberate indifference” claim.
6
                                                   VI
7
          THE NEGLIGENCE CLAIM IS WITHOUT MERIT; NO DUTY TO PUT
8
                                MORIARTY IN SAFETY CELL
9
           Plaintiff’s negligence claim is based upon the disproven allegation that Weidenthaler
10
11   knew that Heron Moriarty was “imminently suicidal” and “would kill himself.” (FAC,

12   paragraph 155) Significantly, plaintiff’s do not allege that Weidenthaler “should have
13
     known” of Moriarty’s suicidal ideation. This motion has shown that Weidenthaler did not
14
15   know that Moriarty was “imminently suicidal”. He was given no contrary information.

16   Further, Nurse Daniels found no suggestion of suicidal ideation when she examined
17
     Moriarty on the morning of May 31st.
18
19         Weidenthaler owed no “duty of care” to Moriarty because he was not aware that

20   Moriarty was “imminently” suicidal (in fact, Moriarty was not suicidal as shown by the
21
     undisputed facts). In Johnson v County of Los Angeles (1983) 143 Cal. App. 3d 298 the
22
23   Court found that Sheriffs knew of inmate’s suicidal behavior and therefore owed a duty to

24   notify the spouse of the inmate’s release.
25
           “Whether a “duty” exists in a particular case is a question of law. “[L]egal
26        duties are ... merely conclusory expressions that, in cases of a particular type,
27        liability should be imposed for damage done.” (Citations omitted.) “Duty” is “
          ‘an expression of the sum total of those considerations of policy which lead the
28
                                                  - 17 -
                                                                            17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.701 Page 22 of 23



1         law to say that the particular plaintiff is entitled to protection.’ (Citations
          omitted.) The most important policy consideration is the foreseeability of the
2
          harm: as a general principle a defendant owes a duty of care “to all persons who
3         are foreseeably endangered by his conduct, with respect to all risks which make
          the conduct unreasonably dangerous.” Johnson v. County of Los Angeles (1983)
4
          143 Cal.App.3d 298, 307–308.
5
6
              Weidenthaler had no actual knowledge of “imminent” or “present” suicidal ideation
7
8    or behavior. Further, at the time he received the Guillory phone call, Weidenthaler owed

9    no duty to investigate Moriarty’s arrest records, reports concerning the entire period of
10
     confinement, confidential medical history and pre-confinement psychiatric care or arrest
11
12   records (records Weidenthaler could not access due to privacy rules). Weidenthaler owed

13   no duty to place Moriarty in a safety cell. Plaintiff’s state negligence claim is without
14
     merit.
15
16                                                  VII

17                                           CONCLUSION

18            Defendant Weidenthaler respectfully submits that he is entitled to Qualified

19   Immunity from liability and that the Deliberate Indifference claim is factually without
20
     merit.
21
22            The negligence claim fails to establish a duty to place Moriarty in a safety cell under

23   the circumstances presented to Weidenthaler. Weidenthaler complied with Jail Policy by
24
     keeping Moriarty in Administrative Segregation due to homicidal ideation. It would be
25
26   incongruous to find that Weidenthaler’s compliance with Policy was also a breach of the

27   standard of care.
28
                                                   - 18 -
                                                                                 17cv1154-LAB(AGS)
 Case 3:17-cv-01154-LAB-AGS Document 49-1 Filed 10/08/18 PageID.702 Page 23 of 23



1         Defendant respectfully requests this court to grant this motion.
2
3
     DATED: October 8, 2018
4                                                By: /S/ Joseph T. Kutyla
5                                                Attorney for Defendant Dale Weidenthaler
                                                 E-mail: jtklaw@outlook.com
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              - 19 -
                                                                             17cv1154-LAB(AGS)
